     Case 2:20-cv-00586-APG-VCF Document 23 Filed 10/23/20 Page 1 of 3



 1   Robert M. Tzall
     Nevada State Bar No. 13412
 2   The Law Offices of Robert M. Tzall
 3   1481 W Warm Springs Rd Suite 135,
     Henderson, NV 89014
 4   Tel: 702-666-0233
     office@tzalllegal.com
 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8                                   FOR THE DISTRICT OF NEVADA

 9
                                                      ) Docket No. 2:20-cv-586 -APG-VCF
10   DEIDRE ROBERTS, Individually and on              )
                                                      )
     Behalf of All Others Similarly Situated          )
11
                   Plaintiff,                         )
12                                                    )
           vs.                                        )
                                                      )
13                                                    )
                                                      )
14                                                    )
     AARGON AGENCY, INC. d/b/a AARGON
                                                      )
15
     COLLECTION AGENCY AND John Does 1-
16   25
17               Defendant(s)..

18

19
                                       NOTICE OF SETTLEMENT
20
            Please take notice that Plaintiff, Diedre Roberts (“Plaintiff”), and the Defendant, Aargon
21
     Agency, Inc. d/b/a Aargon Collection Agency have settled this matter.
22
            The parties anticipate completing settlement documents and filing a dismissal with the
23

24   Court within the next sixty (60) days. The parties request that the Court retain jurisdiction of this

25   case during said sixty (60) day period.

26          This the 22nd day of October 2020.
27                                                 Respectfully submitted,
28
     Case 2:20-cv-00586-APG-VCF Document 23 Filed 10/23/20 Page 2 of 3



 1                                          /s/ Robert M. Tzall
                                            Robert M. Tzall, Esq.
 2                                          1481 Warm Springs Rd Suite 135
                                            Henderson, NV 89014
 3                                          Office@tzalllegal.com
                                            Counsel for Plaintiff
 4

 5

 6
           IT IS HEREBY ORDERED that the proposed stipulation and order for dismissal must be
 7         filed on or before December 23, 2020.

 8

 9                                   IT IS SO ORDERED.

10

11                                   ___________________________________
                                     Cam Ferenbach
12                                   United States Magistrate Judge
13                                             10-23-2020
14                                   Dated:_____________________________

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -2-
     Case 2:20-cv-00586-APG-VCF Document 23 Filed 10/23/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2
            I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
 3   filed on October 22, 2020 with the Clerk of Court using CM/ECF. I also certify that the foregoing
 4   document is being served this day on all counsel of record or pro se parties identified on the
 5   Service List below either via transmission of Notices of Electronic Filing generated by CM/ECF

 6   or in some other authorized manner for those counsel or parties who are not authorized to receive
     electronically Notices of Electronic Filing.
 7

 8

 9
                                                    /s/ Robert M. Tzall
10                                                  Counsel for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -3-
